Citation Nr: 1447942	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip arthritis. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pain in the feet, limbs, and joints.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to an initial evaluation in excess of 30 percent from May 28, 2010, and in excess of 50 percent from November 2, 2012, for posttraumatic stress disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

From June to August 2013, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claims on appeal along with waivers of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2014).

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus and entitlement to an evaluation in excess of 10 percent for right navicular fracture residuals, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip arthritis; whether new and material evidence has been received to reopen a claim of entitlement to service connection for pain in the feet, limbs, and joints; entitlement to service connection for a low back disability; entitlement to service connection for sleep apnea; entitlement to an initial evaluation in excess of 30 percent from May 28, 2010, and in excess of 50 percent from November 2, 2012, for posttraumatic stress disorder; and entitlement to a TDIU are remanded.


FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for hypertension was requested.

2.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for diabetes mellitus was requested.

3.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable evaluation for bilateral hearing loss was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an initial compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, and entitlement to an initial compensable evaluation for bilateral hearing loss in September 2011.  In a July 2012 rating decision, entitlement to service connection for diabetes mellitus was granted.  In addition, during his June 2013 videoconference hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for diabetes mellitus is dismissed.

The appeal for entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.


REMAND

A review of the claims file reveals that further development is warranted on the matters of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip arthritis; whether new and material evidence has been received to reopen a claim of entitlement to service connection for pain in the feet, limbs, and joints; entitlement to service connection for sleep apnea; entitlement to service connection for a low back disability; entitlement to an initial evaluation in excess of 30 percent from May 28, 2010, and in excess of 50 percent from November 2, 2012, for posttraumatic stress disorder (PTSD); and entitlement to TDIU.

Right Hip, Sleep Apnea, and Joint Pain

Evidence of record reflects that the Veteran has received VA medical treatment for his claimed musculoskeletal and sleep apnea disabilities from the Salt Lake City VA Medical Center and Pocatello Community Based Outpatient Clinic, to include a sleep study ordered in April 2013.  However, as the evidence of record only included a VA treatment records dated up to July 2012 as well as a selection of VA treatment notes dated in 2012 and 2013 that were submitted by the Veteran's representative, all additional records from these facilities should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

During his June 2013 Board hearing, the Veteran also discussed ongoing treatment for arthritis from a private treatment provider, J. S., D. O.  While the record contains statements dated in May and June 2013 from that provider, the RO should obtain all pertinent treatment records from J. S., D. O.  The Veteran has also indicated that he underwent a right hip arthroplasty in 2009.  The records of this procedure must be obtained.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2014).

Low Back

The Veteran has asserted that he has a current low back disability related to an in-service injury.  He has repeatedly indicated that he was knocked out of a helicopter in August 1969 while in combat in Vietnam, falling 20 feet and landing on his back on top of the 90-pound pack he was wearing.  He also submitted pictures of himself during service wearing a large pack on his back.

Service treatment records from his period of active duty do not show any complaints, findings, or treatment for a low back disability but do show that the Veteran was given a physical profile based on residuals of a navicular fracture in August 1969.  The Veteran has continually asserted that his back injury occurred at the same time as his wrist injury and that he was given light duty assignments due to pain.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was "Lt Wpns Inf " (Light Weapons Infantry).  Additional service personnel records show the Veteran was stationed in Vietnam from July 1969 to March 1970 and had principal duties as a Squad Leader.

Post-service VA treatment records dated from 2010 to 2013 revealed complaints of low back pain, as well as treatment and findings for various low back disabilities, including intervertebral disc disease and herniated nucleus pulposus at L3-4, with right radiculopathy.  In a June 2010 VA treatment record, the Veteran reported being knocked out of helicopter during service, as well as having sudden back and right lower extremity pain after feeling a "funny pop" in his back in March 2010 when getting out of a chair.  

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claim until a medical examination and opinion are provided, which fully addresses the etiology of the Veteran's currently diagnosed low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

A longitudinal review of the record revealed that the Veteran initially filed a claim for entitlement to service connection for PTSD in May 2010.  In a September 2010 rating decision, the RO granted service connection for PTSD, assigning an initial 10 percent rating, effective May 28, 2010.  The Veteran filed a timely notice of disagreement in December 2010, in which he objected to the initial 10 percent evaluation assigned for his PTSD.  In an August 2011 rating decision, the RO assigned an initial 30 percent rating for PTSD, effective the date of the grant of service connection, May 28, 2010.  After a statement of the case was issued in August 2011, the Veteran continued to disagree with the assigned 30 percent evaluation for his service-connected PTSD, and filed a substantive appeal to the Board in September 2011.  In a November 2012 rating decision, a 50 percent rating for PTSD, effective November 2, 2012.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The August 2010 and November 2012 VA PTSD examination reports are too remote, and the evidence of record is otherwise inadequate to assess the severity of the Veteran's service-connected PTSD.  During his June 2013 Board hearing, the Veteran asserted that he had been receiving treatment and counseling over the last 18 months at the Pocatello Vet Center.  He also reported increased PTSD symptomatology, including anger, recent suicidal ideation, and problems with his familial relationships.

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2014).  As such, the Board finds that a remand is warranted to obtain an additional VA examination, as well as Vet Center treatment records identified by the Veteran to attain findings that are more recent and to consider all asserted psychiatric symptomatology.  

TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned initial rating claim for PTSD.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The issue of entitlement to TDIU was not addressed by the RO, and therefore, this issue is remanded to the RO.

Presently, the Veteran's service-connected disabilities consist of PTSD, currently rated as 50 percent disabling; diabetes mellitus, currently rated as 20 percent disabling; right navicular fracture residuals, currently rated as 10 percent disabling; bilateral tinnitus, currently rated as 10 percent disabling; and bilateral hearing loss, currently rated as noncompensable.  His combined service-connected disability rating is 10 percent from October 31, 2008; 40 percent from May 28, 2010; 50 percent from April 2, 2012; 60 percent from July 19, 2012; and 70 percent from November 2, 2012.  38 C.F.R. § 4.25 (2014).

Although the ratings assigned to the Veteran's service-connected disabilities meet the schedular percentages required by the regulations from November 2, 2012, the evidence of record does not include objective evidence addressing whether his service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment during the appeal period.  38 C.F.R. § 4.16(a) (2014). 

Evidence of record detailed that the Veteran worked full time running his own businesses, car business revenue consultation, and chemical distributorship, with the help of his family members.  The Veteran has also asserted that he was forced to declare bankruptcy in the past, heavily depends on family members in running his businesses, and is behind in paying his mortgage and car bills.  However, during his June 2013 Board hearing, the Veteran specifically indicated that he was no longer working. 

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The RO must provide VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include the following:  1) VA treatment records from Salt Lake City VA Medical Center and Pocatello VA Community Based Outpatient Clinic from July 2012 to the present, to include any sleep study performed in 2013; 2) Records from the Pocatello Vet Center; and 3) Private treatment records from J. S., D. O., and from any identified provider who performed the Veteran's right hip surgery in 2009.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA medical examination and opinion from an appropriate physician to determine whether any previously or currently diagnosed low back disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and pertinent electronic records have been reviewed.  

Based on the clinical examination and all necessary tests results, a review of the entire evidence of record, and with consideration of the lay statements of the Veteran, the examiner must provide an opinion as to whether any previously or currently diagnosed low back disability is related to his military service, or to any incident therein, to include his asserted in-service helicopter fall injury.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and pertinent electronic records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency and severity of the symptoms associated with the Veteran's PTSD, such as, but not limited to:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination to facilitate the determination as to whether he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders prevent him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders.  At present, service connection is in effect for PTSD, diabetes mellitus, right navicular fracture residuals, bilateral tinnitus, and bilateral hearing loss. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2014).  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims, taking into consideration all relevant evidence associated with the evidence of record since the November 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


